DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Choi (US Pub no. 2017/0194402 A1).
Regarding claim 20, Choi et al discloses a display apparatus comprising a pixel unit comprising a first pixel(sub-pixel R)  for emitting a light having a first color[0089], a second pixel (sub-pixel G) for emitting a light having a second color[0089], and a third pixel(sub-pixel B) for emitting a light having a third color[0089], wherein the pixel unit further comprises: a storage unit comprising a first storage capacitor(Cst of sub-pixel R) for controlling the emission of the light having the first color(fig. 4), a second storage capacitor (Cst of sub-pixel G) for controlling the emission of the light having the second color(fig. 4), and a third storage capacitor (Cst of sub-pixel G)for controlling the emission of the light having the third color(fig. 4); a data wiring unit positioned at one side of the storage unit.in a plan view and extending along first direction, the data wiring unit comprising a first data line (DATA_R)for transmitting a data signal to the first pixel[0092], a second data line (DATA_G)for transmitting a data signal to the second pixel[0092], and a third data line (DATA_B)for transmitting a data signal to the third pixel[0092]; and a driving voltage line(ELVSS) positioned at another side of the storage in a  plan view[0059] fig. 4, extending along the first direction, and supplying driving power to the first pixel, the second pixel, and the third pixel[0059]fig. 4, wherein the driving voltage line (ELVSS) does not intersect the data wiring unit(DATA_R,DATA_G,DATA_B) (fig. 4).
Regarding claim 21,  Choi et al discloses further comprising a scan line (SLa)extending in the second direction, wherein the scan line (SLa)does not overlap the first pixel electrode(230R/230G/230B) fig. 4.
Regarding claim 22, Choi et al discloses a display apparatus(fig. 4), comprising: a substrate(110); a first driving thin film transistor TFT (T1 of sub-pixel R)positioned on the substrate(110) for controlling the emission of light of a first color with a second storage capacitor (Cst) and a second pixel electrode(230G) electrically connected to the second driving TFT(T1 of sub-pixel G); a data wiring unit (Data_R, Data_G, Data_B) at a first side of the second storage capacitor(Cst of 230G) in a plan view (fig. 4)[0073], the data wiring unit (Data_R, Data_G, Data_B) extending along a first direction, the data wiring unit (Data_R, Data_G, Data_B) including a first data line(Data_R), a second data line (Data_G), and a third data line (Data _B), with the first data line(Data_R), the second data line (Data_G), and the third data line(Data_B) being spaced apart from one another by a predetermined distance along a second direction that intersects the first direction (fig. 4); and a scan line (Sla)extending in the second direction, wherein the scan line does not overlap the second pixel electrode(230G) fig. 4).

Regarding claim 23, Choi et al discloses wherein the first data line (Data_R)is immediately adjacent to the second data line (Data_G), and the second data line (Data_G) is immediately adjacent to the third data line (Data_B) fig. 4.
Allowable Subject Matter

Claims 1-16,18, 19,24 & 25 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  at least a portion of the first extension Iine overlaps the first switching semiconductor layer, the second switching semiconductor layer, and the third switching semiconductor layer was not found in prior art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16,18, & 19- 25  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813